     Case 1:18-cv-11642-VM-DCF Document 228-2 Filed 06/11/21 Page 1 of 17




                                Exhibit B




June 11, 2021                             Baliga v. Link Motion Inc. et al., No. 1:18-cv-11642
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page12ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page23ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page34ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page45ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page56ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page67ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page78ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page89ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
       1:18-cv-11642-VM-DCF Document
                             Document228-2
                                      131 Filed
                                           Filed 03/26/20
                                                 06/11/21 Page
                                                          Page 910ofof1617
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page10
                                                               11ofof16
                                                                      17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page11
                                                               12ofof16
                                                                      17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page12
                                                               13ofof16
                                                                      17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page13
                                                               14ofof16
                                                                      17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page14
                                                               15ofof16
                                                                      17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page15
                                                               16ofof16
                                                                      17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-2
                                     131 Filed
                                          Filed03/26/20
                                                06/11/21 Page
                                                          Page16
                                                               17ofof16
                                                                      17
